DENY and Opinion Filed July 14, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00425-CV

               IN RE JOHN MICHAEL FITZPATRICK, Relator

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-50901-2020

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Carlyle
      Relator’s May 4, 2022 petition for writ of mandamus challenges the trial

court’s “Temporary Orders Pending Appeal.” Entitlement to mandamus relief

requires relator to show that the trial court clearly abused its discretion and that he

lacks an adequate appellate remedy. In re Copart, Inc., 619 S.W.3d 710, 713 (Tex.

2021) (orig. proceeding) (citing In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding)).

      After reviewing the petition and the record before us, we conclude that relator

has not shown his entitlement to the relief requested. See TEX. R. APP. P. 52.8(a).
     Accordingly, we deny the petition for writ of mandamus.

220425f.p05                            /Cory L. Carlyle/
                                       CORY L. CARLYLE
                                       JUSTICE




                                     –2–